Case 1:17-cr-00027-JPJ-PMS Document 192-2 Filed 05/07/19 Pagelof2 Pageid#: 1656

Recommended Pharmacies

 

Kentuckiana Pharmacy, 443 Spring St, Suite 303, Jeffersonville, ID
Valu-Rite Pharmacy, 119 Main St, Poca, WV

Cross Lanes Family Pharmacy, 5516 Big Tyler Rd, Charleston, WV

Fritz’s Pharmacy and Wellness Center, 370 Seneca Trail, Ronceverte, WV
Clendenin Pharmacy, 10 Main St, Clendenin, WV

Biuewells Family Pharmacy, 3675 Coal Heritage Rd, Bluewell, WV
Case 1:17-cr-00027-JPJ-PMS Document 192-2 Filed 05/07/19 Page 2of2 Pageid#: 1657

 

File created Jul 27, 2015 5:56:41 PM UTC
File last modified |Jul 27, 2015 7:22:03 PM UTC
File last accessed |Jul 27, 2015 7:22:03 PM UTC

 

 

 

 

Commonly Prescribed Rx.docx

 

 

 

 

 

 

 

 

 

 

 

Link to original Commonly Prescribed Rx.docx

format

File name Commonly Prescribed Rx.docx

Source Extraction

Location Extraction/N34/FullPath/Active/D/Users/Dr. Smithers/Downloads/SCH Founding documents
Item ID 13935

Type application/vnd.openxmlformats-officedocument.wordprocessingml|
MD5 d6f0dd9c2f1acc1b56e8a8233536352c

Content created |Oct 14, 2015 2:30:00 PM UTC

Content last Oct 20, 2015 5:18:00 PM UTC

modified

File created Oct 20, 2015 5:18:09 PM UTC

 

File last modified |Oct 20, 2015 5:18:10 PM UTC
File last accessed |Oct 20, 2015 5:18:10 PM UTC

 

 

 

 

Recommended Pharmacies.docx

 

 

 

 

 

 

 

 

 

 

 

Link to original Recommended Pharmacies.docx

format

File name Recommended Pharmacies.docx

Source Extraction

Location Extraction/N34/FullPath/Active/D/Users/Dr. Smithers/Downloads/SCH Founding documents
Item ID 128314

Type application/vnd.openxmlformats-officedocument.wordprocessingm|
MD5 b7355c8ce7/5efe7d950098a2b67e5f6d

Content created |Oct 8, 2015 2:12:00 PM UTC

Content last Nov 4, 2015 9:21:00 PM UTC

modified

File created Oct 8, 2015 10:37:19 PM UTC

 

File last modified |Nov 4, 2015 9:21:37 PM UTC
File last accessed |Nov 4, 2015 9:21:37 PM UTC

 

 

 

SCH Peter Bodai HUD letter 9-30-16.docx
Link to original SCH Peter Bodai HUD letter 9-30-16.docx

 

 

 

 

 

 

 

 

 

 

 

format

File name SCH Peter Bodai HUD letter 9-30-16.docx

Source Extraction

Location Extraction/N34/FullPath/Active/D/Users/Dr. Smithers/Downloads/SCH Founding documents
Item ID 13965

Type application/vnd.openxmlformats-officedocument.wordprocessingm|
MD5 9473d6720642577aa63a93f8e7255d20

Content created |Sep 30, 2016 7:10:00 PM UTC

Content last Sep 30, 2016 7:10:00 PM UTC

modified

File created Sep 30, 2016 7:10:15 PM UTC

 

File last modified |Sep 30, 2016 7:10:16 PM UTC
File last accessed |Sep 30, 2016 7:10:16 PM UTC

 

 

 

 

Smithers Community Healthcare office description.docx

Link to original Smithers Community Healthcare office description.docx
format

 

 

 

 

 

 
